The plaintiff in this action is the father of the plaintiff inDomina v. Pratt, ante, p. 166, 13 A.2d. 198, and seeks to recover from the same defendant the expenditures claimed to have been caused by the latter's negligent diagnosis and treatment of the child. The verdict below was for the plaintiff, and the cause is here on the defendant's exceptions, which raise the same questions which we have passed upon in the former opinion. That decision is controlling here, for the reasons therein given.
Judgment reversed and cause remanded.